                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 BARRY JOE SMITH and
 FRANCILLYA BLAKE,

                         Plaintiffs,               Case No. 20-CV-1482-JPS-JPS

 v.

 COMMUNITY CARE, INC. and                                           ORDER
 GUARDIANTRAC, LLC, doing
 business as GT INDEPENDENCE,

                         Defendants.


        On November 14, 2019, Chief District Judge Pamela Pepper ordered

that Plaintiff Barry Joe Smith (“Smith”) be “barred from filing any further

pleadings or lawsuits in the Eastern District of Wisconsin bringing claims

(in any form) arising out of his status as a descendant of slaves or his status

as a convicted felon.” Smith v. United States Cong., No. 19-CV-1001-PP, 2019

WL 6037487, at *11 (E.D. Wis. Nov. 14, 2019). That order notified Smith that

he would not be allowed to request that a court modify or rescind that order

for three years. Id. Judge Pepper further ordered that if Smith violates his

restricted-filer status, “he may be subject to sanctions imposed by any judge

in this district.” Id.

        In the present case before this Court, Smith alleges that his claims

arise out of his status as a descendant of slaves. Accordingly, this action as

to Smith will be dismissed without prejudice. Further, because the claim of

Smith’s co-plaintiff, Francillya Blake (“Blake”), is inextricably intertwined

with Smith’s prohibited claims, this action will be dismissed without




  Case 2:20-cv-01482-JPS Filed 11/17/20 Page 1 of 4 Document 18
prejudice as to her as well. Finally, the parties’ agreed motion as to the

deadline to file a responsive pleading, (Docket #11), will be denied as moot.

1.       PLAINTIFFS’ ALLEGATIONS

         On September 22, 2020, Plaintiffs filed their pro se complaint in this

matter, followed by an amended complaint on October 27, 2020, alleging

violations of the Fair Labor Standards Act (“FLSA”), 42 U.S.C. § 1981, by

Defendants, Community Care, Inc. (“CCI”) and Guardiantrac LLC, doing

business as GT Independence (“GT Independence”). (Docket #1, #8).

Plaintiffs allege that Smith’s brother, Donnelly Smith (“Donnelly”), is

quadriplegic with a host of other serious medical conditions necessitating

long-term care, and that Donnelly has a contract with CCI to provide him

with medical care and supplies. (Docket #8 at 1–2). Plaintiffs allege that CCI

has breached this contract, forcing Smith to take on the role of caretaker for

his brother and to incur the cost of medical supplies which CCI should have

been providing. (Id. at 2). Further, because of CCI’s alleged breach, Smith

claims that he was forced to “loan Donnelly’s other caretaker [Blake] . . .

over ten thousand dollars in pay she has earned from CCI.” (Id.) Plaintiffs

accordingly wish to be viewed as employees of Defendants and due their

respective wages; thus, they bring their suit under FLSA. (Id. at 3–4).1

2.       ANALYSIS

         Because of his repeated abusive filings in this district, in 2019, Smith

was sanctioned by Judge Pepper with a restricted-filer status, prohibiting

him from “filing any further pleadings or lawsuits in the Eastern District of


         It is unclear exactly how GT Independence fits into this case. Plaintiffs
         1

state that CCI provides “six month payment authorization to GT Independence,”
suggesting that CCI contracts with GT Independence. (Docket #8 at 3). Thus,
Plaintiffs seem to be asserting that they should also be considered employees of
GT Independence. (Id. at 3–4).


                               Page 2 of 4
     Case 2:20-cv-01482-JPS Filed 11/17/20 Page 2 of 4 Document 18
Wisconsin bringing claims (in any form) arising out of his status as a

descendant of slaves or his status as a convicted felon.” Smith, 2019 WL

6037487, at *11. In the present case, Plaintiffs claim that “[b]ut [f]or Smith

and Donnelly both being Black descendants of American slaves, CCI would

not be refusing and failing to allow Donnelly and Smith to enforce their

contract(s) with CCI.” (Id. at 3). This type of allegation is directly prohibited

by Judge Pepper’s order. Smith is barred from filing this case, and it must

be dismissed as to him. As to Smith’s co-plaintiff, Blake, her claim stems

directly out of Smith’s improper claim—that because Defendants breached

Smith’s contract due to his status as a descendant of slaves, Smith was

forced to bring in Blake as an “employee” of Defendants, and Defendants

similarly failed to pay her wages. Thus, Blake’s claim must also be

dismissed.

3.       CONCLUSION

         This action will be dismissed without prejudice as to both Plaintiffs.

Additionally, the Court wishes to remind Smith that Judge Pepper’s order

designating him as a restricted filer remains in place until at least November

2022. That order provides that Smith may be sanctioned by any judge in

this district if he violates it. This Court urges Smith to proceed with caution

if he again chooses to seek relief for this claim and to avoid bringing any

claims arising out of his status as a descendant of slaves or his status as a

convicted felon.

         Accordingly,

         IT IS ORDERED that this action be and the same is hereby

DISMISSED without prejudice as to both Plaintiffs; and




                               Page 3 of 4
     Case 2:20-cv-01482-JPS Filed 11/17/20 Page 3 of 4 Document 18
      IT IS FURTHER ORDERED that the parties’ agreed motion

confirming the deadline for GT Independence to file a responsive pleading

(Docket #11) be and the same is hereby DENIED as moot.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 17th day of November, 2020.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                            Page 4 of 4
  Case 2:20-cv-01482-JPS Filed 11/17/20 Page 4 of 4 Document 18
